Case 9:21-cv-80561-AMC Document 6 Entered on FLSD Docket 04/16/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 9:21-cv-80561-AMC


 GLOBAL RESOURCE, LLC,


         Plaintiff,

 v.

 MARIO D. GERMAN LAW CENTER, P.A.,, NEXUS
 CAPITAL MANAGEMENT, LLC, MARIO D.
 GERMAN and MICHAEL J. KRANTZ

       Defendants.
 _________________________________________/

                      DEFENDANT’S MOTION FOR EXTENSION OF TIME
                            TO FILE A RESPONSIVE PLEADING

           COMES NOW, Defendants, Mario D German Law Center, P.A. and Mario D German
  by and through i t s undersigned counsel, P u r s ua n t t o F e d . R . C i v . P . 7 . 1 ( a ) ( J ) and
  files this Motion to Extend Time to File a Responsive Pleading and states as follows:
      1. The undersigned needs additional time due to his case load obligations, commitments and
         just returning from being out of the office for personal reasons.
      2. It would constitute an unanticipated hardship for the undersigned to be required to
         complete the responses within the prescribed time.
      3. Counsel needs additional time to be able to frame a responsive pleading based on the

         record activity in the case in chief

      4. Therefore, the undersigned respectfully request that this Court grant a TEN (10) day

         extension of time within which to file a responsive pleading to the Plaintiff’s

         Complaint.

          WHEREFORE, the Defendant respectfully request this Court grant this motion for

  the foregoing reasons.
Case 9:21-cv-80561-AMC Document 6 Entered on FLSD Docket 04/16/2021 Page 2 of 2




                                CERTIFICATE OF SERVICE

 I HEREBY CERTIFY THAT on A p r i l 1 6 , 2 0 2 1 , that I electronically filed the
 foregoing document with the Clerk of Court using CM/ECF to A a r o n M . C o h e n , E s q .
 at acohn@wwhgd.com; and Scott L. Silver, Esq.,
 Lssilver@silverlaw.com a t t o r n e y s f o r P l a i n t i f f

                                                    Mario D. German law Center, P.A.

                                                     /s/ Mario D. Germarn Esq.
                                                    Florida Bar No. 949371
                                                    55 N.E. Fifth Ave
                                                    Suite 400
                                                    Boca Raton, FL 33432
                                                    Tel. (561) 417-4993
                                                    Fax (888) 323-0494
                                                    E-mail: notices@mdglawoffice.com




                                              -2-
